UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2011 CrowdGather, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52143 20-2706319 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 20300 Ventura Blvd. Suite 330, Woodland Hills, CA 91364 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(818) 435-2472 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02. Results of Operations and Financial Condition. On July 28, 2011, CrowdGather, Inc. (the “Registrant”) announced its financial results for the fourth quarter and full-year ended April 30, 2011.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. This information shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act 1934, as amended, and is not incorporated by reference into any filing of the Registrant, whether made before or after the date of this Current Report on Form 8-K, regardless of any general incorporation language in the filing. Item9.01 Exhibits. The following exhibits are filed with this Current Report on Form 8-K. Exhibit Number Exhibit Press Release dated July 28, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. CrowdGather, Inc. Date: June 28, 2011 By: /s/ Sanjay Sabnani Sanjay Sabnani Chief Executive Officer 3
